t c memo united_states tax_court dwayne smith petitioner v commissioner of internal revenue respondent docket no 22326-14l filed date dwayne smith pro_se john d davis for respondent memorandum findings_of_fact and opinion chiechi judge this case arises from a petition filed in response to a notice_of_determination concerning collection action s under sec_6320 and or dated date notice_of_determination all section references are to the internal_revenue_code in effect at all rele- vant times we must decide whether to sustain the determinations in the notice of deter- mination we hold that we sustain those determinations findings_of_fact some of the facts have been stipulated and are so found petitioner resided in michigan at the time he filed the petition on date respondent assessed against petitioner trust fund recovery penalties under sec_6672 that were attributable to the respective un- paid federal employment_tax liabilities of cass corridor food coop unpaid tax_liabilities for the following tax periods period ended penalty under sec_6672 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of tax_lien with respect to the trust fund recovery penalties under sec_6672 that were attributable to cass corridor food coop’s respective unpaid tax_liabilities that respondent had assessed against him for the above-listed tax periods although petitioner had the opportunity to request under sec_6320 a hearing with respondent’s appeals_office appeals_office to be held pursuant to sec_6330 with respect to the notice of tax_lien he did not on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to the trust fund recovery penalties under sec_6672 that were attribut- able to cass corridor food coop’s respective unpaid tax_liabilities that respondent had assessed against him for the following tax periods period ended penalty under sec_6672 dollar_figure dollar_figure dollar_figure the trust fund recovery penalty under sec_6672 that was attributable to ca sec_1 corridor food coop’s unpaid tax_liability that respondent had assessed on date against petitioner for the tax period ended date reflected that after date petitioner had made a payment with respect to that penalty and that additional interest as provided by law had accrued and been assessed cass corridor food coop’s respective unpaid tax_liabilities that respondent had assessed on date against petitioner for the tax periods ended date and date reflected that after date additional interest as provided by law had accrued and been assessed the trust fund recovery penalties under sec_6672 that were attributable to on date petitioner submitted to respondent form request for a collection_due_process or equivalent_hearing form in form petitioner requested a hearing with the appeals_office with respect to the notice of tax_lien and the notice_of_intent_to_levy in that form petitioner indicated that he disagreed with the filing of the notice of tax_lien and the notice_of_intent_to_levy and stated this bill is not mine i am being accused falsely and persecuted unjustly in form petitioner also requested withdrawal of the tax_lien and stated i do not owe this tax it is not my bill nor my wife’s bill on date a representative of respondent sent to petitioner a letter date letter in which respondent acknowledged receipt of petitioner’s form and notified petitioner that his form had been forwarded to the appeals_office in that letter respondent also notified petitioner that he qualified for a hearing under sec_6330 only with respect to the notice_of_intent_to_levy on date respondent’s settlement officer settlement officer who was assigned to petitioner’s form sent petitioner a letter in which she acknowledged receipt of petitioner’s form in that letter the settlement officer scheduled a telephonic hearing with petitioner for a m on date with respect to the notice_of_intent_to_levy on date the settlement officer held a telephonic hearing with petitioner during that hearing petitioner informed the settlement officer that he was not liable for the trust fund recovery penalties under sec_6672 that were attributable to cass corridor food coop’s respective unpaid tax_liabilities that respondent had assessed against him for the tax periods to which the notice of in the date letter a representative of respondent also informed petitioner that he did not qualify for a hearing with respect to the notice of tax_lien because it had been over one-year since a federal_tax_lien ha d been filed tax_lien pertained and the three tax periods to which the notice_of_intent_to_levy pertained and to which inter alia the notice of tax_lien also pertained the settlement officer advised petitioner that he was not entitled to dispute his liability for any of the three tax periods to which the notice_of_intent_to_levy pertained the settlement officer asked petitioner whether he wanted to discuss collection alternatives he declined to do so on date the appeals_office issued to petitioner a notice_of_determination that notice stated in pertinent part summary of determination appeals has found that all legal and administrative requirements for the proposed action have been met we have also considered whether the collection action taken or proposed action balances the need for the efficient collection of the taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than neces- sary since you did not cooperate in a determination of an alternative to enforced collections the notice_of_intent_to_levy is appropriate and the notice of tax_lien pertained to consecutive tax periods that com- menced with the tax period ended date and that ended with the tax period ended date the notice_of_intent_to_levy pertained and the notice of tax_lien pertained inter alia to the three consecutive tax periods ended september and date and date see supra note balances the need for the efficient collection of the taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary the notice_of_intent_to_levy is sustained an attachment to the notice_of_determination stated in pertinent part summary and recommendation you filed a request for a collection_due_process cdp hearing under internal_revenue_code irc sec_6330 following receipt of a notice_of_intent_to_levy and notice of your right to a hearing the proposed levy action is the appropriate action in this case brief background the cdp_notice was for unpaid tax_liabilities from your for sic tax periods ending date date date which were assessed trust fund recovery penalties in our letter dated date we scheduled you a collection_due_process_hearing on date we offered you a face to face or correspondence hearing we enclosed the form 433-a collection information statement to be completed and returned by date in order to determine your ability to pay on date we conducted your cdp hearing appeals team manager cynthia ace was present during the hearing legal and administrative review i kristine padua verified the requirements of any applicable law or administrative procedure were met irs records confirmed the proper issuance of the notice_and_demand notice_of_intent_to_levy and or notice_of_federal_tax_lien nftl filing and notice of a right to a collection_due_process cdp hearing an assessment was properly made for each tax and period listed on the cdp_notice notice_and_demand for payment was mailed to your last_known_address there was a balance due when the notice_of_intent_to_levy was issued or when the nftl filing was requested i had no prior involvement with respect to the specific tax periods either in appeals or compliance i reviewed the collection file irs records and information you provided my review confirmed that the irs followed all legal and procedural requirements and the actions taken or proposed were appropriate under the circumstances issues you raised collection alternatives requested in our letter dated date we enclosed the form 433-a collec- tion information statement to be completed and returned by date in order to determine your ability to pay on date during your cdp hearing you indicated you were not interested in a collection alternative since you did not believe you were liable for the cdp tax years challenges to the liability on your cdp request you indicated you were accused falsely and persecuted unjustly in our letter dated date we explained i n our letter pursuant to sec_6330 you cannot raise the underlying liability in a collection_due_process_hearing if you received the statutory_notice_of_deficiency for the tax_liability and or you had the opportunity to dispute such liability we also explained our records indicated you previously had the opportunity to dispute the liability when you received letter 3172do regarding the notice_of_federal_tax_lien on date during your cdp hearing you also indicated you had previously appealed the penalties which internal_revenue_service sic agreed to abate other periods which were also assessed the penalty however they did not abate the penalties for the cdp tax years at that time we explained you were precluded from raising the under- lying tax_liability since you have had the prior opportunity at that time you understood and had no additional questions you raised no other issues no other issues raised balancing analysis we balanced the competing interests in finding the proposed levy appropriate as discussed above the assessments at issue is valid given your failure to submit a completed form 433-a collection information statement in order to be considered for collection alter- natives and or a deferment the proposed levy balances the need for efficient collection with your concern that any collection action be no more intrusive than necessary the notice_of_intent_to_levy is sus- tained opinion it is petitioner’s position that he is not liable for the trust fund recovery penalties under sec_6672 shown in the notice_of_intent_to_levy that were attributable to cass corridor food coop’s respective unpaid tax_liabilities that respondent had assessed against him for the tax periods ended september and date and date a taxpayer may dispute the existence or the amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency for that tax_liability or did not otherwise have the opportunity to dispute that tax_liability sec_6330 as pertinent here sec_301_6330-1 q a-e2 proced admin regs provides q-e2 when is a taxpayer entitled to challenge the existence or amount of the tax_liability specified in the cdp_notice a-e2 a taxpayer is entitled to challenge the existence or amount of the underlying liability for any_tax period specified on the cdp_notice if the taxpayer did not receive a statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute such liability an opportunity to dispute the underly- ing liability includes a prior opportunity for a conference with ap- peals that was offered either before or after the assessment of the liability an opportunity for a conference with appeals prior to the assessment of a tax subject_to deficiency procedures is not a prior opportunity for this purpose see 128_tc_48 upholding the validity of sec_301_6330-1 q a-e2 proced admin regs in addition sec_301_6330-1 q a-e7 proced admin regs provides q-e7 what issues may a taxpayer raise in a cdp hearing under sec_6330 if the taxpayer previously received a notice under sec_6320 with respect to the same tax and tax period and did not request a cdp hearing with respect to that notice a-e7 the taxpayer may raise appropriate spousal defenses challenges to the appropriateness of the proposed collection action and offers of collection alternatives the existence or amount of the underlying liability for any_tax period specified in the cdp_notice may be challenged only if the taxpayer did not have a prior opportu- nity to dispute the tax_liability if the taxpayer previously received a cdp_notice under sec_6320 with respect to the same tax and tax period and did not request a cdp hearing with respect to that earlier cdp_notice the taxpayer had a prior opportunity to dispute the existence or amount of the underlying tax_liability see mays v commissioner tcmemo_2006_197 wl at taxpayer may not dispute the existence or the amount of the underlying tax lia- bility in a hearing under sec_6330 if the taxpayer previously received a notice of tax_lien under sec_6320 for that same tax and tax period and failed to request a hearing under sec_6330 with respect to that notice on date respondent issued to petitioner a notice of tax_lien with respect to the trust fund recovery penalties under sec_6672 that were attribut- able to cass corridor food coop’s respective unpaid tax_liabilities that respondent had assessed against him for inter alia the tax periods ended septem- ber and date and date although petitioner had the opportunity to request under sec_6320 a hearing with the appeals_office to be held pursuant to sec_6330 with respect to the notice of tax_lien he did not on the record before us we find that petitioner is not entitled to dispute the existence or the amounts of the trust fund recovery penalties under sec_6672 shown in the notice_of_intent_to_levy that were attributable to cass corridor food coop’s respective unpaid tax_liabilities that respondent had assessed against him for the tax periods ended september and date and date where as is the case here the validity of the underlying tax_liability is not properly placed at issue we will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 on the record before us we find that petitioner has failed to carry his bur- den of establishing that respondent abused respondent’s discretion in making the determinations in the notice_of_determination on that record we further find that petitioner has failed to carry his burden of establishing that we should not sustain those determinations we have considered all of petitioner’s contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
